Case 1:18-cv-00174-LO-TCB Document 66 Filed 04/03/19 Page 1 of 14 PageID# 543




         IN THE U.S., DISTRICT COURT FOR THE EASTERN DISTRICT OF
                        VIRGINIA, ALEXANDRIA DIVISION
    -------------------------------------------------------- )
    PlaintiffGuo aka Miles Kwok            ) Civil Action No. 18-cv-174
        Plaintiff                           ) Motion to Reconsider
                             vs.           )
    YeliangXia                              ) The Hon. Theresa Buchanan
        Defendant                           )
           ______________________________________________________________
           DEFENDANT’S MOTION FOR STATUS CONFERENCE
            BEFORE THE Hon. JUDGE THERESA BUCHANAN

    Comes now, Defendant Professor Yeliang Xia, by and through his undersigned
    counsels, respectfully prays that the Honorable Court to hold a Status Conference
    before the Honorable Judge Theresa Buchanan to solve the remaining issues yet to be
    finally settled concerning this Honorable Court’s March 14, 2019 Order (Doc.58), and
    March 27, 2019 Orders (Doc 65) pursuant to Rule 16(a)(1) (3) (5), Federal Rules of
    Civil Procedures and in the light of the Hon. Judge Liam O’Grady’s Bench Directives
    rendered on March 15, 2019, for the following foremost reasons, inter allia:
        1. Though the Hon. Theresa Buchanan in her Orders governing discovery ruled
             that Rule 37 of the FRCP mandated the Court to impose sanctions that Her
             Honor did not has much room not to follow the rule, yet the dollar amount is
             yet to be decided, either by a Court Order, or by joint stipulation between
             parties;   A status Conference may provided a unique platform for both
             parties’ to present constructive proposals and reasons under the oversight of
             the Court;
             Shortly before this Honorable Court made her decision (Doc. 58) upon
             Plaintiff’s Motion to Compel (Doc 44/45); Counsels on both sides were
             newcomers and did need a reasonable period of time to get familiar with the
             case dossier, Mr. David Rommissy entered into the case on March 1, 2019; Mr.
             Ning Ye’s pro hac vice application for entering the case was granted on March
             13, 2019. Neither counsel was thoroughly conversant with what Judge

                                                       1
Case 1:18-cv-00174-LO-TCB Document 66 Filed 04/03/19 Page 2 of 14 PageID# 544




             Buchanan held “the complicated history” of this instant case. An undisputed
             fact to demonstrate Plaintiff’s new counsel’s ignorance in his case dossier is
             shown by his misrepresentation to this Court accusing Defendant, then a pro
             se, had only served his client with an “inadequate answers to RFP” together
             with several newspaper clippings. Yet a fully developed records shows that
             pro se Defendant had not only served Plaintiff his answer to RFP, yet adequate
             and detailed answers to Plaintiff’s Interrogatories.*
    Defendant apparently believed in good faith that his timely service of his answers to
    both RFP and Interrogatories had sufficiently met the standard requirement of the
    discovery, and he had three months of time to comfortably live in such confidence in
    Plaintiff’s absence of objection or any attempts in conference with him requesting
    supplements. What else can we expect to a pro se litigant, a lay person, who was
    reluctantly chained into such a complicated Federal Litigation by a multi-billion
    business mogul in past or active affiliation with Chinese communist secret police
    apparatus, to do better under the circumstances?
    _________________________________
    *The Hon。 Judge Buchanan wrote， infootnote2：“Defendant also alludes to Plaintiff submitting
    “incomplete records” as part of its motion to Compel….The Court does not quite understand
    Defendant’s contention, but finds it noteworthy that Defendant did not include the apparently missing
    records as part of its opposition to Plaintiff’s Motion to compel.” (Doc 65 p2) The undersigned
    counsels for Defendant express heartfelt apology for clerical mistakes due to flawed exchange of
    information between the memo drafting counsel and the filing sponsoring counsel.          As the result of
    such clerical flaw due to Mr. Ye’s absent-mindedness, a copy of Defendant’s Answers to Plaintiff’s
    Interrogatories was not included in the filing as an Exhibit, together with several corrected final version
    of papers.   By taking this opportunity, counsels respectfully prays that this Honorable Court permit
    Defendant to re-file these documents as attached exhibits to this Motion the following documents:

    Exhibit 1: Corrected version of the 03/25/2019 Motion for Reconsideration with two tables (Table of
    Contents and Table of Authorities) , preferably to substitute Doc. 62;
    Exhibit 2: Corrected Version of Memorandum in Support Thereof (Doc 63);
    Exhibit 3: Mr. Ning Ye’s Affidavit Statement in Support of the Motion;
    Exhibit 4: Copy of pro se Defendant Yeliang Xia’s timely Answers dated 12/06/2018 to Plaintiff’s
    Interrogatories, which should have been included on the date of filing;




                                                        2
Case 1:18-cv-00174-LO-TCB Document 66 Filed 04/03/19 Page 3 of 14 PageID# 545




       2. We don’t know how much was the exact percentage as of the decisive factors
          that contributes to the Honorable Judge Theresa Buchanan’s decision in favor
          of Plaintiff’s Omnibus Motion involving Motion to Compel and for Sanctions
          by Plaintiff’s obscurity tactics preventing the Honorable Judge Buchanan from
          seeing the whole picture of Defendant’s timely service accomplished on
          December 6, 2018. That picture should have included what Defendant fully
          served upon Plaintiff, not just small portion thereof. Presenting the Judge
          with a full truth instead of half truth with fully developed court records would
          have, for obvious reason, helped the Court to exercise wiser judicial wisdom
          reducing into a likely different decision. A judicial decision made on half
          concealed factual truth due to Plaintiff’s obstruction not to allow the Court to
          see the entire truth yet mis-fed the Court with half concealment. We assume
          that the Plaintiff’s mistake using mis-information is due to his newly retained
          counsel’s lack of time to carefully and thoroughly reviewed the case dossier.
          However, he should be given an opportunity to explain to this Court why had
          he chosen not to allow this Court to read Defendant’s timely Answer to
          Plaintiff’s Interrogatories?
       3. The benefits of this oral argument session may also give Plaintiff’s counsel to
          explain to this Honorable Court why had Plaintiff chosen not to disclose to
          this court with another half-obstructed truth in addition to disclosure of the
          half truth that Defendant’s Answer to RFP appeared inadequate, an isolated
          and lone reason virtually in the form of conclusive remarks, in support of his
          half motion to compel and for sanction; that Plaintiff did not do any single
          thing in the quietly lapsed entire 4 full months period, either in response to this
          Court’s 10/31/2018 Rule 16 Scheduling order, or in response to mandatory
          Requirement for offering initial disclosures to Defendant under Rule 26 FRCP,
          neither has it initiated any conference leading to such obedience to Rule 16
          Order, to Rule 26 jurisdictional mandate. Plaintiff in this case is Plaintiff, and
          being represented with high roller professional litigating counsels while
                                               3
Case 1:18-cv-00174-LO-TCB Document 66 Filed 04/03/19 Page 4 of 14 PageID# 546




          Defendant is a disproportionately poorer lay person pro se litigant.    A status
          conference before Judge Theresa Buchanan held nunc pro tunc, may provide
          the Plaintiff with such a precious opportunity that his concealment and
          obstruction by concealing such a critical half-truth for the purpose of an easier
          pass of his half-Motion to Compel and for sanction was not willful, not
          fraudulent, but because he did not have enough time to thoroughly review case
          dossier, or it was because his predecessor Danial Ward, Esq., withheld the
          truth from him, or forgot telling him fully.
       4. By taking the opportunity to present to this Honorable Judge Buchannan,
          Plaintiff may need to explain to the Court why should he find it compelling to
          file such a frivolous motion to compel without giving non-moving pro se
          Defendant with 21-day time window to respond that Motion in violation of
          Local Rule 7 (F)(1). ) To clarify this question may answer the Honorable
          Judge Buchanan’s holding that “Neither FRCP nor the Local Rules prescribe a
          time within which a party must file a motion to compel.”Citing Hoai Thanh v.
          Hien T. Ngo a D.Md 2013 case, that Maryland case further reads that such a
          motion to compel must be filed within “reasonable time”.      It is plaintiff’s
          duty to explain to the Court that what would be any compelling reason for
          Plaintiff to such a motion to compel, which he did not have to file, in heads-on
          collision cause violation of Local Rule 7(F). According to case law being
          cited by this Honorable Court in 03/14/ 2019 Order, such a motion to compel
          must be filed within reasonable time period, a time period a week-shorter did
          not appear as a reasonable time window being left for a pro se litigant to
          respond while this case is not the game being fought between Plaintiff’s newly
          retained counsel and this Court, it is an adversary litigation between Plaintiff
          and Defendant.    The timeframe did not appear reasonable while filing of such
          a Motion without obediently abide by the Rule 37, of the FRCP and Local
          Rule 7(F), particularly given to Plaintiff’s idling in quietness without objection
          for a prolonged lapse of three months times.    Had Plaintiff filed such a
                                              4
Case 1:18-cv-00174-LO-TCB Document 66 Filed 04/03/19 Page 5 of 14 PageID# 547




          Motion to Compel, for instance, on or before February 21, 2019, instead of
          March 1, 2019, to barely fit for the 21-day statutory timeframe, then,
          Plaintiff’s last minute action might have facially satisfied the minimum
          timeframe of “reasonable time period”, even if it still appeared
          disproportionately unreasonable in comparison to too much time Plaintiff had
          wasted. Plaintiff may need to justify his agenda why his improper winning
          even in violation of the rules is much weightier than helping maintaining the
          integrity of this Court in administrating justice? Local Rule 7 (F)(1) is NOT
          the Rule which only governs only “dispositive motion” Motions, the Rule
          governs all motions, therefore, Plaintiff in this case must obey Rule 7(F)(1 ) in
          order to certify that his Motion to Compel were filed “within reasonable time
          period”.
       5. Such a status conference before the Honorable Theresa Buchanan may help
          clarify a tiny technical, yet significant issue whether Plaintiff’s out-of-time
          filing of his Motion to Compel has obeyed the Rule 37 FRCP, and Local Rule
          37(E). Plaintiff’s counsel argued that he had “conferred” the pro se Defendant
          before he filed his Motion to Compel on March 1, 2019, by sending an email
          to the pro se litigant.   The pro se litigant told this undersigned that he had
          never been aware of the existence of such “conference” by email from
          Plaintiff. Both parties had an unsolved disputes as to who was telling the
          truth to the Court. The record appeared very unfriendly to Plaintiff. The
          Record shows that Plaintiff had no proof that it issued any conferring message
          to demonstrate the moving party’s good faith in solving extremely limited
          remaining issues regarding Plaintiff’s RFP request without resorting to
          burdening the Court any time BEFORE March 1, 2019. Record also shows
          that Plaintiff’s new counsel entered his appearance for this instant case on the
          day of March 1, 2019 (Doc 43). Records also show that Plaintiff’s new
          counsel filed this Motion to Compel on March 1, 2019 as well. Therefore,
          his efforts to confer was highly unlikely made any time prior to March 1, 2019,
                                                5
Case 1:18-cv-00174-LO-TCB Document 66 Filed 04/03/19 Page 6 of 14 PageID# 548




           neither did he so “certify” to this Court. On this March 1, 2019 and any time
           before, what was Mr. Morrissy to this pro se litigant? Completely a stranger. If
           Mr. Morrissy did seriously and honestly mean to obey the Rule 37 FRCP and
           Local Rule 37(E ) governing what is legally mandated good faith behavior of a
           movant in filing Rule 37 Motion to Compel, his certification should have
           included a statement telling the Court his good faith efforts trying to
           communicate the pro se Defendant, and how did he introduced himself to the
           pro se Defendant and what his conferring looks like. None of these were there
           while the pro se litigant categorically denied the mere existence of such a
           “conference”. Plaintiff’s violation of the plain meaning of the words and
           principles of Rule 37(E ) is an irreversible, irreparable error, which should
           lead to straight-forward denial of his Motion to Compel, should such an issue
           were given a chance to orally debated before Judge Theresa Buchanan before
           Decision was rendered.
    Local Rule 37 (E) provides: “Counsel shall confer to decrease, in every way possible
    the filing of unnecessary discovery motions. No motion concerning discovery matters
    may be filed until counsel shall have conferred in person or by telephone to explore
    with opposing counsel the possibility of resolving the discovery matters in
    controversy. The Court will not consider any motion concerning discovery matters
    unless the motion is accompanied by a statement of counsel that a good faith effort
    has been made between counsels to resolve the discovery matters at issue. “ With the
    status conference before Judge Buchanan, Plaintiff’s counsel should be given an
    opportunity to clarify to the Court that he actually conferred with the pro se litigant by
    telephone requesting for Defendant to cure the “inadequacy” of the answer to RFP. It
    is highly likely that the Counsel did not even make any phone calls ahead of time, or
    not doing so even after he had already filed. Both parties need to proffer before Judge
    Buchanan whether conference was properly made.

       6. Such a Status Conference appears absolutely necessary and will be in the
           interests of justice pursuant to Rule 16(a )(3 ). Judge Buchanan’s 03/27/2019
                                                6
Case 1:18-cv-00174-LO-TCB Document 66 Filed 04/03/19 Page 7 of 14 PageID# 549




          Order (Doc 67) held:“Defendant, however, may of course object to Plaintiff’s
          requested fees upon Plaintiff filing his required statement of fees and costs.”
          （Doc 65, p2） Should such status conference settled such remaining issues
          on the Conference, this Honorable Court then does not have to be burdened by
          adjudicating Defendant’s objections because it was settled. Moreover, on
          March 15th Status Conference, the Hon. Liam O’Grady held that there was no
          sanctions upon Defendant regarding discovery, when Mr. Morrissy reminded
          that Sanction had already be in the place, Judge O’Grady instructed that
          Defendant might file a Motion to Reconsider. Should such a Motion to
          Reconsider got denied, Judge O’Grady added; “You may appeal…” Once this
          status Conference has solved remaining problems, there should be no need to
          appeal pursuant in light of Rule 16(a) (3).

       7. Also on the March 15, 2019 Status Conference before the Hon. Liam
          OGradthis Court directed counsels for both parties to take a teleconference
          with Judge Theresa Buchanan. Ms. Rachael Gray, one of this undersigned’s
          sponsoring counsels also received instructions from Judge Buchanan’s
          Chamber inquiring what dates are available to all participating counsels for the
          conference. A personal appearance in front of Judge may be much better than a
          telephone conference.     Therefore, in this light, this undersigned humbly
          propose that a Status Conference is scheduled on April 17, 2019 before Judge
          Buchanan。

       8. Noticeably ， both Parties are mutually approach one another discussing
          settlement of the case.   Though this Defendant already served the Plaintiff
          via his counsel voluminous supplemental materials regarding the discovery of
          RFP by the deadline set forth by Your Honor, Plaintiff’s side may not be easily
          able to dutifully answer all Defendant’s comprehensive three part discovery
          requests. An earlier settlement under the Honorable Judge Buchanan’s
          Judgeship may be in the mutual benefits of all participating parties. To say the

                                              7
Case 1:18-cv-00174-LO-TCB Document 66 Filed 04/03/19 Page 8 of 14 PageID# 550




          most, the cause of action for this case is no more than a textbook SLAPP
          tactics, where exchanges of verbal accusations in the air is what the case’s
          prima facie merits. The only wild, excessively egregious elements in this
          instant case is Plaintiff’s such covert acts running advertisements to “procure”
          predetermined “sexual scandals” against the Defendant by fishing expedition
          type advertisement with later dishonored promise of six digits monetary
          rewards to all “women victims”.          Earlier settlement will be in the best
          interests on the Plaintiff’s side, because it is highly unlikely Plaintiff will have
          chance to prevail by merits before a jury. By taking the opportunity, should
          this Court be pleased to “facilitate” both Parties to settle their disputes by
          amicable settlement pursuant to Rule 16(a) 5.

       9. With such a status conference, it will be clarified whether this Court’s opening
          the flood gate to allow Plaintiff to reargue the issues that Judge O’Grady held
          “moot” will also equally permit the Defendant to reargue such mooted issues
          as “RICO”, with growing evidence of Plaintiff’s covert operations in the
          United States tainted with money laundering, with Hong Kong criminal
          Court’s seizures and forfeiture of HK$36.2Billion, roughly equalizing to
          U.S.$4.2Billions, by Hong Kong High Court of Criminal Part against Wengui
          Guo; with most recent emergence of his alleged “criminal activities in
          inclusion with numerous accomplices; etc. This Court is correct that
          12/07/2018 Court Order (Doc 39 and 40) ruled Plaintiff’s Pray to Reargue
          (Doc 25, 36/37) is “MOOT” was derived from the Court’s finding that
          Defendant’s Amended Complaint (Doc 33, dated 12/03/2019) had been a done
          deal which had been adjudicated and decided by the Court’s 12/05/2018 Order
          and Opinion. In which this Court denied Defendant’s counterclaims in part and
          granted in part. Nevertheless, the Court’s order and finding of “Mootness” and
          derivative mootness also judicially decalred Plaintiff’s attempts to reargue the
          two remaining counts became moot, therefore denied.         A derivative mootness
          is also a mootness.
                                               8
Case 1:18-cv-00174-LO-TCB Document 66 Filed 04/03/19 Page 9 of 14 PageID# 551




    Clerical mistakes, newly discovered evidence may justify this Amended Motion for
    Reconsideration, sua sponte, addressing both March 14, 2019 Order and March 27,
    2019 Order.

    ANALISIS
    Defendant fully understands the Court’s accurately defined its statutory restriction on
    the statutory mandate citing Rule 37( a) (5 ) ( A): “…if a motion to compel is granted,
    ‘the court must … require the party or deponent whose conducted (“conduct”?)
    necessitated the motion…to pay the movant’s reasonable expenses…”. “A Court does
    not have a great deal of discretion in this regard and therefore cannot agree with the
    Defendant’s Contention…” (Doc 68, pp 1-2)
    A status Conference before this Honorable Theresa Buchanan, the Judge, may allow
    this Defendant to help the Court by explaining that Defendant’s “contention” is not to
    simply a piecemeal prayer for the Court to remove or reduce his obligation to pay, yet
    it is his prayer for the Court to reconsider both the March 14, 2019 and March 27,
    2019 Orders by their entirety including the part relating to motion to compel, due to
    numerous solid grounds among which is Plaintiff’s concealment and obstruction not
    to allow this Court to review the merits upon complete records.    Plaintiff’s
    03/01/2019 Motion which should have been thrown out for violation of Local Rule
    37(E ) and Rule 37 FRCP, had misled the Court by obstructing the Court to see the
    fully developed records, while critical information was missing among all failures.


    “If the record ultimately proves to be incomplete, deference to the state court's
    judgment would be inappropriate because judgment on a materially incomplete record
    is not an adjudication on the merits.” ” Winston v. Pearson (II), 683 F.3d 489, 496 (4th
    Cir. 2012) Winston I, 592 F.3d at 553 While 4th Circuit stressing that the state court
    ‘had its opportunity to consider a more complete record, but chose to deny Winston’s
    request for an evidentiary hearing’” Winston v. Pearson (I), 592 F.3d at 553 (4th Cir.
    2012) .

    A duty to observe Rule 16b Scheduling order and Rule 26 discovery mandate is not a
    one-way traffic. It is imposing equally the obligations to obey in good faith on both

                                               9
Case 1:18-cv-00174-LO-TCB Document 66 Filed 04/03/19 Page 10 of 14 PageID# 552




     Plaintiff and defendants.   In this instant case, this Court correctly ruled that both
     parties showed their diligence in the first part of the discovery proceedings, then both
     flunked during the most recent months. (Doc 52, p 2)

     Although Rules 37(b)(2) and 37(d) have been silent as to award of expenses, courts
     have nevertheless ordered them on occasion. E.g., United Sheeplined Clothing Co. v.
     Arctic Fur Cap Corp., 165 F.Supp. 193 (S.D.N.Y.1958); Austin Theatre, Inc. v. Warner
     Bros. Picture, Inc., 22 F.R.D. 302 (S.D.N.Y. 1958). The provision places the burden
     on the disobedient party to avoid expenses by showing that his failure is justified or
     that special circumstances make an award of expenses unjust. Allocating the burden in
     this way conforms to the changed provisions as to expenses in Rule 37(a), and is
     particularly appropriate when a court order is disobeyed.     “Dismissal of the action
     and default judgment are not justified, but the imposition of expenses and fees may
     well be.” "Willfulness" continues to play a role, along with various other factors, in
     the choice of sanctions. Thus, the scheme conforms to Rule 37(b) as construed by the
     Supreme Court in its landmark case, namely, Societe Internationale v. Rogers, 357
     U.S. 197, 208 (1958). Rule 37 provides generally for sanctions against parties or
     persons unjustifiably resisting discovery. Experience has brought to light a number of
     defects in the language of the rule as well as instances in which it is not serving the
     purposes for which it was designed. See Rosenberg, Sanctions to Effectuate Pretrial
     Discovery, 58 Col.L.Rev. 480 (1958) See Rosenberg, supra, 58 Col.L.Rev. 480,
     489—490 (1958).

     For technical, yet could probably be constitutional, issues of “court’s decision upon
     incomplete records” alone, Plaintiff’s Motion to Compel, among others, must be
     denied ab initio.

     On the contrary, a willful resistance to obey both the Court’s 10/31/2018 Rule 16
     Scheduling Order and March 15, 2019 Court Order extending the Discovery deadline
     until May 12, 2019. Counsel for the Plaintiff told the Hon. Liam O’Grady, that
     Plaintiff might be only able to answer Defendant’s RFP, rather than all three parts
                                                10
Case 1:18-cv-00174-LO-TCB Document 66 Filed 04/03/19 Page 11 of 14 PageID# 553




     including Interrogatory, and Request for Admissions. It is well documented that it is
     Plaintiff who flatly flunked both Rule 26, and the Court’s Rule 16b Scheduling Order
     serving not a single word to Defendant either with initial disclosures or Court ordered
     discovery by Doc. 29, prior to March 1, 2019, March 15, 2019, until today.

     Defendant does not understand why his timely service of both answers to Plaintiff’s
     RFP request and Interrogatories have been ruled as “willful” violations of Rule 37,
     which was instead apparently violated by the movant in his well evidenced inaction.
     In complete absence of the Defendant’s willful violation in bad faith, there is nothing
     to necessitated Plaintiff’s fussy Motion to Compel.    If there is nothing in any place to
     reasonably necessitate Plaintiff to file such a frivolous motion to compel, such a fake
     motion should be instantly suppressed and denied.

     Assuming arguendo that the Defendant were a “disobedient party” likely to subject to
     sanctions, yet the record, complete or incomplete alike, shows the opposite by the fact
     that Defendant serves, Plaintiff takes with no objection until 03/01/2019, Defendant
     may still have the defense of justice.   Assuming this Court’s grant of Plaintiff’s fussy
     and frivolous Motion to Compel and for sanctions, among others were correct, its
     legal reasoning may still involved highly visible flaws: Defendant, acting as a pro se,
     a lay person, whose good faith action to timely complete his service of both parts of
     Plaintiff’s request for answer, fully unaware of Plaintiff’s conferring, objections, or
     request for cure within the entire period of the first cycle of this Court ordered
     discovery timeframe ranging from October 31, 2018 through March 1, 7 days before
     the closure of the original timeframe, followed with the 2nd cycle of the Court
     ordered extended timeframe, Defendant’s request for curing, instead of punishing, is
     justified to say the least, particularly given to Plaintiff’s willful defiance by doing
     nothing.

     Rule 37 sometimes refers to a "failure" to afford discovery and at other times to a
     "refusal" to do so. Taking note of this dual terminology, courts have imported into
     "refusal" a requirement of "willfulness." See Roth v. Paramount Pictures Corp., 8
     F.R.D. 31 (W.D.Pa. 1948); Campbell v. Johnson, 101 F.Supp. 705, 707 (S.D.N.Y.
                                                 11
Case 1:18-cv-00174-LO-TCB Document 66 Filed 04/03/19 Page 12 of 14 PageID# 554




     1951). In Societe Internationale v. Rogers, 357 U.S. 197 (1958), the Supreme Court
     concluded that the rather random use of these two terms in Rule 37 showed no design
     to use them with consistently distinctive meanings, that "refused" in Rule 37(b)(2)
     meant simply a failure to comply, and that willfulness was relevant only to the
     selection of sanctions, if any, to be imposed. Nevertheless, after the decision
     in Societe, the court in Hinson v. Michigan Mutual Liability Co., 275 F.2d 537 (5th
     Cir. 1960) once again ruled that "refusal" required willfulness. Substitution of
     "failure" for "refusal" throughout Rule 37 should eliminate this confusion and bring
     the rule into harmony with the Societe Internationale decision. See Rosenberg, supra,
     58 Col.L.Rev. 480, 489—490 (1958).

     Conclusion：

     Finally, referring to Defendant’s prayer for the Status Conference serving for the
     purpose under Rule 16(a) ( 5), a Court supervised joint stipulation or any other means
     of settlement solutions may be a Blessing for everyone mostly the Plaintiff who has
     already brought 17 separate Defamation litigations against a gradually increased
     pro-democracy activists on exile with ethnic origin of China from Coast to Coast. A
     quick settlement, for instance, with one dollar damage, would be least painful solution
     for all participants as this undersigned repeatedly called for when such a game was
     initiated at the first place.

     Remembering Judge John J. Parker’s admonition that litigation “is not a children’s
     game, but a serious effort on the part of adult human beings to administer justice.”
     United States v. A. H. Fischer Lumber Co., 162 F.2d 872, 873 (4th Cir. 1947)). The
     court then stated that Fed. R. Civ. P 1 requires practitioners on both sides to “strive for
     ‘the just, speedy and inexpensive determination of every action.’” Quoting Justice
     Louis Powell, the court emphasized that the “burgeoning costs of civil litigation” cast
     “a lengthening shadow over the basic fairness of our legal system,” and instructed “all
     those associated with the practice of law” to conduct litigation “with [Fed. R. Civ. P. 1]
     as their goal” in order to contain costs. After repeating Judge Parker’s admonition to
     take seriously the administration of justice, the court denied both parties’ motions for
     sanctions.10 Foxley Cattle was before the court on defendant’s request for costs and
     fees following its successful motion to compel discovery.12 5 Id. at *1. In reversing
     this application, the court held that defense counsel spent more time on certain tasks
     Foxley Cattle Co. v. Grain Dealers Mut. Ins. Co., 142 F.R.D. 677 (S.D. Iowa 1992). In
     Foxley Cattle Co. v. Grain Dealers Mut. Ins. Co., the district court addressed the role
     Fed. R. Civ. P. 1 plays in ensuring access to justice. Foxley Cattle was before the court
     on defendant’s request for costs and fees following its successful motion to compel
                                                 12
Case 1:18-cv-00174-LO-TCB Document 66 Filed 04/03/19 Page 13 of 14 PageID# 555




     discovery.12 5 Id. at *1. In reversing this application, the court held that defense
     counsel spent more time on certain tasks

     The Follexy Court indicated that these concerns provided further justification for
     limiting compensation for fees defendant incurred in preparing its Fed. R. Civ. P. 37
     motion. After expounding upon the importance of keeping federal court redress within
     public reach, the court stated that “the Federal Rules of Civil Procedure, including
     Rule 37(a)(4), ‘shall be construed to secure the just, speedy, and inexpensive
     determination of every action.’”

     Wherefore, in the foregoing light (though Follexy Decision does not have binding
     effects upon this Court), Defendant respectfully prays that a Status Conference be
     held to resolve all related issues contained in the Hon. Judge Buchanan’s two Orders.

     Respectfully submitted by,


     /s/Henry Dennis, III, Esq.
     VA Bar Number 40888
     Dennis Stewart & Krischer, PLLC
     2007 15th Street, North, Suite 201
     Arlington, VA 22201

     /s/Ning Ye, Esq.
     Counsel by Pro hac vice
     Law Office of Ning Ye, Esq.
     135-11 38th Avenue, Suite 1A
     Flushing, NY 11354

     Counsels for Defendant Yeliang Xia




                                               13
Case 1:18-cv-00174-LO-TCB Document 66 Filed 04/03/19 Page 14 of 14 PageID# 556




     CERTIFICATE OF SERVICE

     The undersigned certifies that on this 1st day of April, 2019, he caused to be served
     upon the addressee, the counsels for the Plaintiff, below a copy of the within
     captioned Opposition together with all enclosures via this Court’s ECF Broadcasting
     system:

              J. David Morrissy, Esq.
              409 7th Street, NW
              Suite 300
              Washington, DC 20004
              Counsel for the Plaintiff




            _______________________________
                  /s/Harry Dennis, III, Esq.
                  Counsel for the Defendant




                                              14
